Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 1 of 27 PagelD# 404

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ALBERT LAW,
Plaintiff,

Vv. Case No. 3:20cv145 (DJN)
HILTON DOMESTIC OPERATING,
COMPANY, INC. et al.,

Defendants.

MEMORANDUM OPINION

Plaintiff Albert Law (“Plaintiff”) brings this action against Defendants Hilton Domestic
Operating Company, Inc. (“Hilton”), HRIP Miller & Rhoads Acquisition, LLC (“HRIP”), Miller
& Rhoads Residential Condominium Association, Inc. (“Miller & Rhoads Condo”), Miller &
Rhoads Residential Acquisition, LLC (“Miller & Rhoads Residential”), Red Coats, Inc. (“Red
Coats”), and John Doe, alleging violations of 42 U.S.C. § 1981, 42 U.S.C. § 2000a, and Va.
Code § 8.01-42.1. This matter now comes before the Court on the Motions to Dismiss (ECF
Nos. 10, 19, 33) filed by Red Coats, HRIP and Hilton (collectively “Defendants”). For the
following reasons, the Court hereby DENIES Red Coats’ Motion to Dismiss (ECF No. 10),
HRIP’s Motion to Dismiss (ECF No. 19) and Hilton’s Motion to Dismiss (ECF No. 33).

I. BACKGROUND
A. Factual Background
At this stage, the Court must accept as true the facts set forth in the Complaint (ECF No.

1.) Against that backdrop, the Court accepts the following facts as alleged for purposes of

resolving the instant motions.
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 2 of 27 PagelD# 405

Plaintiff is a 58-year-old African-American software executive who resides in Suwanee,
Georgia. (Compl. 4-5, 11-12.) Defendant Hilton is a corporation engaged in the operation,
management and franchising of hotels, including the Hilton Downtown Richmond. (Compl.
45.) Defendant Red Coats is a stock corporation that, at all times relevant to this matter,
provided security services to the Hilton Downtown Richmond. (Compl. { 7.) Defendant Red
Coats hired Defendant John Doe to work as a security officer for this hotel. (Compl. { 7.)
Defendant HRIP is a limited liability company that, with Defendants Miller & Rhoads Condo
and Miller & Rhoads Residential, owns and operates the Hilton Downtown Richmond, a hotel of
public accommodation. (Compl. { 6.)

On March 4, 2018, Plaintiff traveled to Richmond for business and checked in to the
Hilton Downtown Richmond. (Compl. §§ 12-13.) After checking in, Plaintiff went to the hotel
lobby to wait for a colleague. (Compl. { 14.) At that time, the only other guests in the lobby
were white. (Compl. { 15.) Defendant John Doe, acting as the hotel security officer, approached
Plaintiff as he waited in the lobby and asked him multiple times whether he “belonged there.”
(Compl. J 15.) He demanded that Plaintiff produce identification and his room key to prove that
he had a reservation at the hotel. (Compl. 16.) Defendant Joe Doe asked no other guest in the
lobby for their identification or proof of their stay. (Compl. { 17.) When Plaintiff complained to
the front desk and to Hilton’s corporate office, they told him that he “fit the homeless profile.”
(Compl. { 18.)

B. Plaintiff’s Complaint

On February 28, 2020, Plaintiff filed his Complaint against Defendants, raising three
counts for relief based on the above allegations. In Count One, Plaintiff alleges that Defendants

unlawfully discriminated against him in violation of 42 U.S.C. § 1981. (Compl. {{] 38-47.)
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 3 of 27 PagelD# 406

Specifically, by confronting the only African American present in the hotel lobby and repeatedly
stating that he did not “belong” there, Defendants denied Plaintiff accommodations on the basis
of his race. (Compl. { 43.) Relatedly, Count Two alleges unlawful discrimination in violation of
42 U.S.C. § 2000a. (Compl. {J 48-58.) Count Three alleges that Defendants committed a hate
crime under Va. Code § 8.01-42.1, by subjecting Plaintiff to acts of intimidation and harassment
motivated by Defendants’ racial animosity. (Compl. {{] 59-66.)

Based on these claims, Plaintiff seeks a declaratory judgment declaring that the actions of
Defendants violated § 1981 and § 2000a, and injunctive relief, forbidding Defendants from
requiring African-American guests, based solely on their race, to prove that they have the right to
enjoy the use of hotel facilities while white guests do not. (Compl. { 68.) Plaintiff also seeks the
award of compensatory damages in an amount to be determined by a jury to compensate him for
his economic loss, humiliation and emotional distress, as well as punitive damages and
reasonable attorney’s fees. (Compl. {] 69-71.)

C. Red Coats’ Motion to Dismiss

In response to Plaintiff's Complaint, on June 16, 2020, Red Coats filed a Motion to
Dismiss (ECF No. 10), moving to dismiss Plaintiff's claims against it for failure to state a claim
under Rule 12(b)(6). In support of its Motion, Red Coats argues that Plaintiff's claims under
§ 1981 and § 2000a fail as a matter of law, because Plaintiff does not allege that Defendants
denied him any accommodation or benefit of his contract. (Mem. in Supp. of Mot. to Dismiss of
Red Coats, Inc. (“Red Coats Mem.”) (ECF No. 11) at 2, 4-6.) Specifically, “Plaintiff does not
allege that he was involuntarily removed from the lobby, evicted from the Richmond Hilton, or

that his stay at the Richmond Hilton was otherwise impacted, interfered with, or interrupted.”
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 4 of 27 PagelD# 407

(Red Coats Mem. at 2.) Red Coats also argues that Count III fails, because Plaintiff does not
allege facts sufficient to infer the commission of a hate crime. (Red Coats Mem. at 2, 6-7.)

Plaintiff filed his Response in Opposition to Red Coats’ Motion to Dismiss on July 1,
2020, (P1l.’s Resp. in Opp. to Def. Red Coats’ Mot. to Dismiss (“P1. Red Coats Resp.””) (ECF No.
15)), and Red Coats filed its Reply on July 7, 2020, (Reply Mem. in Supp. of Mot. to Dismiss of
Red Coats) (“Red Coats Reply”) (ECF No. 16)), rendering Red Coats’ Motion now ripe for
review.

D. HRIP’s Motion to Dismiss

Separately from Red Coats, on July 20, 2020, HRIP filed a Motion to Dismiss (ECF No.
19). In support of its Motion, HRIP mirrors Red Coats’ argument that Plaintiffs claims under
§ 1981 and § 2000a fail as a matter of law, because Plaintiff has not alleged that Defendants
denied him any accommodations. (Mem. in Supp. of Mot. to Dismiss of HRIP Miller & Rhoads
Acquisition, LLC (“HRIP Mem.”) (ECF 20) at 5-8.) Additionally, Plaintiff fails to allege that
race constituted the but-for cause of Defendants’ actions. (HRIP Mem. at 6-8.) Instead, HRIP
argues that questions alone cannot amount to a denial of accommodations, and that even if they
did, “innumerable reasons [other than race] could have caused John Doe to approach Mr. Law.”
(HRIP Mem. at 6, 8.) HRIP also argues that Plaintiff's claim to injunctive relief under § 2000a
must fail, because Plaintiff has made no allegation that a “real and immediate threat” existed that
he would be wronged again. (HRIP Mem. at 8.) Finally, HRIP argues that Count III fails,
because the facts alleged do not “fall within the ambit of Virginia’s hate crime statute, or even
within the realm of constitutionally proscribable speech.” (HRIP Mem. at 8-9.)

Plaintiff filed his Response in Opposition to HRIP Miller & Rhoads Acquisition, LLC’s

Motion to Dismiss on August 3, 2020, (PI.’s Resp. in Opp. to Def. HRIP’s Mot. to Dismiss (“PI.
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 5 of 27 PagelD# 408

HRIP Resp.””) (ECF No. 22)), and HRIP filed its Reply on August 20, 2020, (Reply Mem. in
Supp. of Mot. to Dismiss of HRIP) (“HRIP” Reply”) (ECF No. 25)), rendering HRIP’s Motion
now ripe for review.

E. Hilton’s Motion to Dismiss

Separately from both Red Coats and HRIP, Hilton filed a Motion to Dismiss on October
20, 2020 (ECF No. 33), moving to dismiss Plaintiff's claims as to it for failure to state a claim
under Rule 12(b)(6) as to all three counts, and for lack of standing under Rule 12(b)(1) as to
Count II. In support of its Motion, Hilton argues that Plaintiff's claims under § 1981 and
§ 2000a fail as a matter of law, because Plaintiff has not identified a contractual relationship that
Hilton prevented Plaintiff from making or enforcing, or a contractual relationship that Hilton
impaired. (Mem. in Supp. of Mot. to Dismiss of Hilton Domestic Operating Company, Inc.
(“Hilton Mem.”) (ECF 34) at 6.) Specifically, Hilton never evicted Plaintiff from the hotel,
prohibited him from staying at the hotel or prevented him from using or accessing the hotel
lobby. (Hilton Mem. at 6.) Hilton maintains that “[a]llegations about the Plaintiff's subjective
enjoyment of the hotel lobby cannot support a § 1981 claim absent a tangible impairment ofa
contract.” (Hilton Mem. at 6.) Hilton also argues that the Complaint fails to allege that Hilton
intentionally discriminated against Plaintiff because of his race. (Hilton Mem. at 9.)

Hilton further contends that Plaintiff lacks standing to bring suit under § 2000a, because
he fails to plead facts that support injunctive relief. (Hilton Mem. at 14.) As to Count III, Hilton
argues that the Complaint does not plausibly allege that Hilton intimidated or harassed Plaintiff
because of his race. (Hilton Mem. at 20-23.)

For all counts, Hilton contends that Plaintiff has failed to tie the alleged misconduct to

Hilton either directly or vicariously. (Hilton Mem. at 2.) Finally, Hilton argues that the Court
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 6 of 27 PagelD# 409

should dismiss the entire action, because Plaintiff did not timely serve Hilton. (Hilton Mem. at
2.)

Plaintiff filed his Response in Opposition on November 3, 2020 (P1.’s Resp. in Opp. to
Def. Hilton’s Mot. to Dismiss (“Pl. Hilton Resp.”) (ECF No. 39)), and Hilton filed its Reply on
November 9, 2020, (Reply Mem. in Supp. of Mot. to Dismiss of Hilton) (“Hilton” Reply”) (ECF
No. 43)), rendering Hilton’s Motion now ripe for review.

II. STANDARD OF REVIEW

A motion to dismiss pursuant to Rule 12(b)(6) tests the sufficiency of a complaint or
counterclaim; it does not serve as the means by which a court will resolve contests surrounding
the facts, determine the merits of a claim or address potential defenses. Republican Party of N.C.
v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). In considering a motion to dismiss, the Court will
accept a plaintiff's well-pleaded allegations as true and view the facts in a light most favorable to
the plaintiff. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). However, “the
tenet that a court must accept as true all of the allegations contained in a complaint is
inapplicable to legal conclusions.” Jgbal, 556 U.S. at 678.

A motion made pursuant to Federal Rule of Civil Procedure 12(b)(1) challenges the
court’s jurisdiction over the subject matter of the complaint. A defendant moving for dismissal
for lack of subject matter jurisdiction may either attack the complaint on its face, asserting that
the complaint “fails to allege facts upon which subject matter jurisdiction can be based,” or, may
attack “the existence of subject matter jurisdiction in fact, quite apart from any pleadings.”
White v. CMA Const. Co., Inc., 947 F. Supp. 231, 233 (E.D. Va. 1996) (internal citations
omitted). In either case, the plaintiff bears the burden of proof to establish jurisdiction.

Richmond, Fredericksburg & Potomac R. Co. v. United States, 945 F.2d 765, 768 (4th Cir.
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 7 of 27 PagelD# 410

1991). A defendant challenging a plaintiff's standing to seek the relief requested may properly
seek dismissal under Rule 12(b)(1). Taubman Realty Group Ltd. P’ship v. Mineta, 320 F.3d 475,
481 (4th Cir. 2003). The Court must dismiss an action if it determines that it lacks subject matter
jurisdiction. Fed. R. Civ. P. 12(h)(3).

Under the Federal Rules of Civil Procedure, a complaint or counterclaim must state facts
sufficient to “‘give the defendant fair notice of what the . . . claim is and the grounds upon which
it rests[.]’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,
355 U.S. 41, 47 (1957)). As the Supreme Court opined in Twombly, a complaint or counterclaim
must state “more than labels and conclusions” or a “formulaic recitation of the elements of a
cause of action,” though the law does not require “detailed factual allegations.” Jd. (citations
omitted). Ultimately, the “[flactual allegations must be enough to raise a right to relief above the
speculative level,” rendering the right “plausible on its face” rather than merely “conceivable.”
Id. at 555,570. Thus, a complaint or counterclaim must assert facts that are more than “merely
consistent with” the other party’s liability. Jd. at 557. And the facts alleged must be sufficient to
“state all the elements of [any] claim[s].” Bass v. E./. Dupont de Nemours & Co., 324 F.3d 761,
765 (4th Cir. 2003) (citing Dickson v. Microsoft Corp., 309 F.3d 193, 213 (4th Cir. 2002) and
lodice v. United States, 289 F.3d 270, 281 (4th Cir. 2002)).

Ill. ANALYSIS
A. Count One: Violation of 42 U.S.C. § 1981

In Count I of the Complaint, Plaintiff asserts a violation of 42 U.S.C. § 1981, which
prohibits race-based discrimination in the making and enforcing of contractual relationships.
(Compl. ff 38-47.) As mentioned, Defendants argue that the Court must dismiss Count I,

because Plaintiff failed to allege sufficient facts in support of his claim that Defendants denied
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 8 of 27 PagelD# 411

him the right to contract with the hotel or otherwise impair the “benefits, privileges, terms and
conditions” of a contractual relationship. (Red Coats Mem. at 4; HRIP Mem. at 2; Hilton Mem.
at 5-6.) Specifically, Plaintiff does not allege that Defendants denied Plaintiff accommodations
in violation of their contractual relationship, because Defendants never removed Plaintiff from
the hotel or prevented him from completing his stay there. (Red Coats Mem at 5; HRIP Mem. at
6; Hilton Mem. at 6.) Defendants HRIP and Hilton also argue that Plaintiff fails to allege that
racial animus or discriminatory intent constituted the but-for cause of Defendants’ actions.
(HRIP Mem. at 5-7; Hilton Mem. at 17-18.)

Plaintiff responds that he has pled facts sufficient to support a viable claim under § 1981
and to show that discriminatory intent represented the cause of Defendants’ actions. (Pl. Red
Coats Resp. at 2-5; Pl. HRIP Resp. at 3-4; Pl. Hilton Resp. at 4.) Specifically, Plaintiff points to
the fact that Defendants prevented him from experiencing the “carefree enjoyment of hotel
amenities” and completing his stay without significant disruption, degradation and racial
stigmatization. (Pl. Red Coats Resp. at 3; Pl. HRIP Resp. at 5.) Plaintiff argues that interference
with his contractual rights occurred when Defendants profiled him and denied him the right to
free use and enjoyment of the hotel lobby. (PI. Hilton Resp. at 4-5.)

i. Plaintiff Has Alleged Facts Sufficient to Support a Claim that Defendants
Violated his Right to Contract under § 1981.

Section 1981 states in relevant part:

(a) All persons within the jurisdiction of the United States shall have the same
right . .. to make and enforce contracts . . . as is enjoyed by white citizens...

(b) For purposes of this section, the term “make and enforce contracts” includes
the making, performance, modification, and termination of contracts, and the
enjoyment of all benefits, privileges, terms, and conditions of the contractual
relationship.
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 9 of 27 PagelD# 412

42 U.S.C. § 1981 (a)-(b). This section applies to “purely private acts of racial discrimination”
and prohibits such discrimination in the making and enforcement of all contracts. Runyon v.
McCrary, 427 U.S. 160, 168 (1976) (citing Jones v. Alfred H. Mayer Co., 392 U.S. 409, 437
(1968)). To state a prima facie case for racial discrimination in hotel accommodations under this
statute, a plaintiff must show that:

(1) [he] is a member of a protected class, (2) [he] sought to enter into or had a contract

with a hotel for accommodations, (3) [he] met the hotel's standard requirements for

occupancy, and (4) [he] was denied accommodations that were available to guests outside

of the protected class.
Murrell v. Ocean Mecca Motel, Inc., 262 F.3d 253, 257 (4th Cir. 2001). To survive a motion to
dismiss, however, a plaintiff need not plead facts that would establish a prima facie case of racial
discrimination. Woods v. City of Greensboro, 855 F.3d 639, 648 (4th Cir. 2017). Rather, the
plaintiff's allegations must “‘raise [the plaintiff's} right to relief [under the prima facie
framework] above the speculative level.’” Coleman v. Md. Ct. of App., 626 F.3d 187, 190 (4th
Cir. 2010) (alterations added) (quoting Twombly, 550 U.S. at 555).

The parties do not dispute that Plaintiff's claims meet the first three prongs of this test.
However, because Defendants never prevented Plaintiff from entering into a contract with the
hotel, the parties disagree on whether Defendants actually “denied accommodations” to Plaintiff.
(Red Coats Mem. at 5; HRIP Mem. at 5-6; Hilton Mem. at 6.) Defendants contend that
repeatedly questioning Plaintiff and asking for his identification in the hotel’s lobby did not
constitute a violation of a contractual right contemplated by this statute, or a denial of
accommodations covered under this framework. (Red Coats Mem. at 5; HRIP Mem. at 5-6;
Hilton Mem. at 6.) As Defendant Red Coats states, “Plaintiff's allegations related to Red Coats

describe an unpleasant and insensitive conversation between himself and Doe. This is not

tantamount to denial of accommodations.” (Red Coats Mem. at 5.)
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 10 of 27 PagelD# 413

The majority of cases decided under the Murrell framework involve plaintiffs evicted
from or denied admission to a hotel because of their race. See, e.g., Murrell, 262 F.3d at 258
(finding that a group of African-Americans who were evicted from their hotel room had a viable
denial of accommodations claim under § 1981); Powell v. Super 8 Motels, Inc., 181 F. Supp. 2d
561, 564 (E.D. N.C. 2000) (finding that a plaintiff who was denied a motel room because of his
race had a viable claim under § 1981). Few cases address what other actions, if any, constitute
“denial of accommodations” under this framework. The Court will address separately whether
Defendants’ actions related to “accommodations” under § 1981 and whether their actions
constituted a “denial” of those accommodations.

With respect to accommodations, the plain language of § 1981 clearly contemplates a
more expansive view of the right to contract, as it includes protections for the enjoyment of “all
benefits, privileges, terms, and conditions of the contractual relationship.” 42 U.S.C. § 1981(b).
Thus, the contractual rights protected in the hotel context extend beyond the mere right to reserve
a room or a bed for the night. A contract with a hotel or a similar place of public
accommodation necessarily includes both the right to use the guest’s individual hotel room, as
well as the right to use and enjoy the amenities, services and common areas that the hotel makes
available to its guests, on the same terms and conditions as those other guests. See Sanders v.
Commonwealth, 772 S.E.2d 15, 22 (Va. Ct. App. 2015) (“[A] motel’s registered guest acquires a
license to use the motel’s common areas, including the walkway leading to the guest’s room.”)
These amenities constitute the “benefits, privileges, terms, and conditions” of the contractual
relationship between a hotel and its guest. Thus, a “denial of accommodations” includes more

than the denial of a reservation or a room. It includes depriving a guest of the same use, access

10
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 11 of 27 PagelD# 414

and enjoyment of the common areas, including the lobby, that the hotel provides to its other
guests.

Courts have likewise adopted a more expansive reading of the §1981 protections in the
restaurant context, finding that § 1981 protects against the discriminatory denial of both the meal
itself, as well as the other fundamental aspects of the experience that customers reasonably
assume to be a part of the contract formed when purchasing a meal at that restaurant. See
Charity v. Denny’s, Inc., 1999 WL 544687 (E.D. La. July 26, 1999) (“[T]he contract formed
between a restaurant and a customer does include more than just the food served” in that it
“includes being served in an atmosphere which a reasonable person would expect in the chosen
place.”); McCaleb v. Pizza Hut of America, Inc., 28 F. Supp. 2d 1043, 1048 (N.D. II. 1998)
(finding a violation of § 1981 when plaintiffs were denied “the accouterments that are ordinarily
provided with a restaurant meal,” including access to silverware and consistent lighting); Bobbitt
by Bobbitt v. Rage Inc., 19 F. Supp. 2d 512, 520 (W.D.N.C. 1998) (finding plaintiffs’ allegations
“ao beyond poor service” and meet the § 1981 standard when restaurant defendant required them
to prepay, thereby “alter[ing] a fundamental characteristic of the service provide by the public
accommodation”). So too, the full benefit of a hotel guest’s bargain with a hotel includes those
fundamental aspects of the experience that a guest reasonably assumes to be a part of that
contract, including the right to move about the hotel’s common areas and enjoy the amenities
provided by the hotel to its guests under the same terms and conditions as any other guest. Thus,
Defendants’ interference implicated Plaintiff’s enjoyment of the accommodations.

With respect to a denial, Defendants essentially argue that only an eviction or removal
from the hotel can amount to a “denial” for purposes of § 1981 liability. The statute includes

broad language with respect to the conduct it prohibits, including the “enjoyment of all benefits”

11
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 12 of 27 PagelD# 415

of the contractual relationship. 42 U.S.C. § 1981(b). Although a denial requires more than an
unpleasant experience, § 1981 does not ascribe liability only to an actual eviction or removal.
The line falls somewhere in between. The Court concludes that repeatedly asking someone
whether they belong in a hotel’s common area and demanding identification from them as they
attempt to occupy that space could constitute a level of harassment that deprives a guest of the
enjoyment of his contractual use of that space. Based on Plaintiff's allegations and his claims
that the security guard “accosted him,” the Court finds it plausible that Defendants’ alleged acts
could rise to the level of interference necessary for a trier of fact to conclude that Defendants
deprived Plaintiff of his contractual use of the hotel’s common areas. Facts uncovered in
discovery may ultimately undermine this theory, but at this stage of litigation, Plaintiff has met
his burden as to this issue.

The cases that Defendants cite fail to persuade the Court otherwise. In Sherman, the
Court rejected the plaintiff's § 1981 claim, because Sherman had not demonstrated that the hotel
had denied him accommodations available to guests outside his protected class based on his
claims that hotel management insisted on escorting Sherman to his room to retrieve his
identification before issuing him a replacement key. Sherman y. Marriott Hotel Services, Inc.,
317 F. Supp. 2d 609, 615 (D. Md. 2004). However, the court found that the hotel already had an
established policy of requiring guests to provide identification in similar circumstances, so
Sherman had in fact “enjoyed the benefits and privileges, on the very same terms and conditions,
of the contractual relationship offered by the defendant to any prospective guest.” /d. The court
never directly answered whether, if instead, the hotel had excepted Sherman from the policy,
thereby denying him the benefits of his contractual relationship “on the very same terms and

conditions” as any other prospective guest, he could have established a viable claim.

12
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 13 of 27 PagelD# 416

Hilton’s reliance on Zuyus v. Hilton Riverside proves similarly inapposite. There, the
court dismissed the plaintiff's § 1981 claim that a hotel discriminated against him when its hotel
security guard accused him of shoplifting from the hotel’s coffee shop, finding that the plaintiff
had failed to allege a tangible attempt to contract with the hotel. Zuyus v. Hilton Riverside, 439
F. Supp. 2d 631, 635 (E.D. La. 2006). However, the plaintiff had entered the hotel as a patron of
the hotel lobby’s coffee shop, and not as a hotel guest or someone attempting to become a guest.
Id. The Court can draw few comparisons between the context contemplated there and the one
presented here, as the Zuyus plaintiff did not seek to enter nor had entered a contractual
relationship with the hotel as a hotel guest.

Hilton likewise relies on cases from the retail context in which courts denied or dismissed
§ 1981 claims because plaintiffs merely alleged that defendant retailers denied them the
“experience” of contracting in their stores. (Hilton Mem. at 6-8.) These cases consistently state
that the retailer must have actually prevented the customer from making a purchase for the
customer to establish a claim under § 1981. Lopez v. Target Corp., 676 F.3d 1230, 1231 (11th
Cir, 2012); Baltimore-Clark v. Kinko’s Inc., 270 F. Supp. 2d 695, 700 (D. Md. 2003). However,
the right to contract in the retail context differs significantly from the right to contract in the
hotel context. A patron of a store generally enters the store to purchase a product or specific
goods, whereas the analogous “product” that the hotel guest purchases encompasses access to
their room as well as the use of the hotel amenities throughout their stay. Simply put,
“accommodations” embody more in the hotel context than the retail context.

Defendants also challenge whether the allegations establish that Defendants denied
Plaintiff access to the hotel’s lobby on the basis of Plaintiff's race. However, Plaintiff's

allegation that he represented the only black hotel guest in a lobby of otherwise white guests, and

13
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 14 of 27 PagelD# 417

that Defendants treated him differently from the other guests could create the inference that this
disparate treatment was motivated by discriminatory intent in violation of § 1981. See Murrell,
262 F.3d at 258 (inferring discriminatory intent when hotel defendant treated an interracial
family of guests differently from white guests). While, as Defendant HRIP states, other,
reasonable explanations for this conduct may exist, the Court must view Plaintiff's allegations in
a light most favorable to him at this stage of litigation. Accordingly, the Court finds that
Plaintiff has sufficiently pled a denial of accommodations based on his race.

ii. Defendant Hilton’s Claim that the Complaint Does Not Allege that Hilton
Caused Plaintiff's Alleged Harm Fails.

In support of Hilton’s Motion to Dismiss, Hilton argues that Plaintiff fails to allege that it
either directly, or indirectly through an agent, caused Plaintiff's alleged harm, and that this
failure necessitates dismissal of all three counts in the Complaint as to Hilton. (Hilton Mem. at
11-12.) Specifically, Hilton contends that Plaintiff cannot rely on a theory of vicarious liability
to hold Hilton liable under §1981, because claims of intentional discrimination require a showing
of direct involvement by the actor. (Hilton Mem. at 11.) Even if Plaintiff could rely on a theory
of vicarious liability, Hilton contends that Plaintiff has failed to establish that John Doe or Red
Coats acted as an agent of Hilton when it committed the acts alleged in the Complaint. (Hilton
Mem. at 13.) Specifically, the Complaint, “never recites any facts from which one could
evaluate the parties’ relationship or assess whether Hilton had” the right to control the methods
and manner of the other Defendants’ work. (Hilton Mem. at 21.)

The Court disagrees. A corporate defendant such as Hilton “may be liable as a primary
torfeasor (independent of respondeat superior liability) if it authorized, directed, ratified, or
performed the tortious conduct.” Parker v. Carilion Clinic, 819 S.E.2d 809, 823 (Va. 2018)

(citing Restatement (Third) of Agency § 7.03(1)). In the Complaint, Plaintiff alleges that Hilton

14
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 15 of 27 PagelD# 418

maintains a systemic “policy and custom” of profiling African-American guests present in the
lobbies of its hotel franchises. (Compl. J 25.) Indeed, “security agents of Defendant Hilton’s
hotels have accosted African-American guests on several occasions and either forced the guests
to leave, or demanded that the guests show proof of their status as a guest of the hotel.” (Compl.
4 25.) Plaintiff further alleges that Defendant John Doe, a security guard in one of Hilton’s
hotels, “profiled Plaintiff in accordance with that unconstitutional policy or custom.” (Compl

q 45.) Plaintiff's detailed allegations as to John Doe actions towards Plaintiff mirror the policy
and custom that Hilton allegedly enforces in its franchises. (Compl. {J 12-21.)

From the pattern asserted in these allegations, the Court may infer that Hilton at this stage
maintains a policy of intentional discrimination in its franchises, and has instructed Hilton
Downtown Richmond and its security guards, including John Doe, to act in accordance with this
policy. This conclusion also applies for Counts II and III, as Hilton reiterates the same
arguments for those counts. While Hilton may later disprove this theory after discovery, the
facts as pled plausibly demonstrate that Hilton directly authorized or ratified the conduct that

caused Plaintiffs alleged harm.!

 

Plaintiff does not appear to contest Hilton’s claims regarding the applicability of
vicarious liability to § 1981 claims, as he does not argue this point in his Response. (PI. Hilton
Resp. at 12.) However, the Court notes that, despite Hilton’s claims that vicarious liability does
not exist under § 1981, courts in the Fourth Circuit disagree as to whether the doctrine of
vicarious liability applies in § 1981 cases. Compare Collin v. Rector & Bd. of Visitors of Univ.
of Virginia, 873 F. Supp. 1008, 1014 (W.D. Va. 1995) (holding that there is no vicarious liability
under § 1981); with Williams v. Cloverland Farms Dairy, Inc., 78 F. Supp. 2d 479, 485 (D. Md.
1999) (holding that employers may have respondeat superior liability for employees’ action in
certain circumstances under § 1981); Bobbitt by Bobbitt, 19 F. Supp. 2d 512, 520 (W.D.N.C.
1998) (“The doctrine of respondeat superior is applicable to section 1981 claims.”); see also
Carnell Constr. Corp. v. Danville Redevelopment & Hous. Auth., 745 F. 3d 703, 717 (4th Cir.
2014) (assuming, without deciding that vicarious liability may be asserted in the context of a

§ 1981 claim). While the Court need not address this issue at this stage, given its’ finding as to
direct liability, it perceives that a set of facts might exist whereby Hilton could also be found
vicariously liable for Red Coats and John Doe’s actions.

15
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 16 of 27 PagelD# 419

For these reasons, the Court denies Red Coats, HRIP and Hilton’s Motions to Dismiss as

to Plaintiff's claim in Count J.
B. Count II: Violation of 42 U.S.C. § 2000a

In Count II of his Complaint, Plaintiff alleges that Defendant violated Title II of the Civil
Rights Act of 1964, 42 U.S.C. § 2000a-2, which prohibits places of public accommodation from
discriminating against individuals on the basis of race or religion. (Compl. {J 48-58.)
Defendants make similar arguments for Count II as they did for Count I. They contend that the
Court must dismiss the claims against them under § 2000a, because Plaintiff fails to allege that
Defendants denied him any accommodation. (Red Coats Mem. at 2; HRIP Mem. at 2; Hilton
Mem. at 17.) Defendants HRIP and Hilton further state that this claim fails, because Plaintiff has
not established standing that entitles him to injunctive relief. (HRIP Mem. at 7-8; Hilton Mem.
at 22-25.) Specifically, Plaintiff failed to allege a “real and immediate threat” that he would be
wronged again. (HRIP Mem. at 8.) Plaintiff responds that he pled facts sufficient to support a
viable claim under this section and to show his entitlement to injunctive relief. (Pl. Red Coats
Resp. at 2; Pl. HRIP Resp. at 6-8; Pl. Hilton Resp. at 8-12.)

i. Plaintiff’s § 2000a Claims Survive for the Same Reasons that His § 1981
Claims Survive.

42 U.S.C. § 2000a states in relevant part:

All persons shall be entitled to the full and equal enjoyment of the goods, services,
facilities, privileges, advantages, and accommodations of any place of public
accommodation, as defined in this section, without discrimination or segregation on the
ground of race, color, religion, or national origin.

42 U.S.C. § 2000a(a). Further, § 2000a-2 mandates that:
No person shall (a) withhold, deny, or attempt to withhold or deny, or deprive or attempt
to deprive any person of any right or privilege secured by section 2000a or 2000a-1 of

this title, or (b) intimidate, threaten, or coerce, or attempt to intimidate, threaten, or
coerce any person with the purpose of interfering with any right or privilege secured by

16
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 17 of 27 PagelD# 420

section 2000a or 2000a-1 of this title, or (c) punish or attempt to punish any person for

exercising or attempting to exercise any right or privilege secured by section 2000a or

2000a-1 of this title.
42 U.S.C. § 2000a-2. This section “creates a private cause of action to remedy discrimination in
public accommodations affecting interstate commerce. Only injunctive and declaratory relief
(and attorneys’ fees) may be awarded to a prevailing plaintiff.” Sherman v. Marriott Hotel
Services, Inc., 317 F. Supp. 2d 609, 616 (D. Md. 2004) (citing Newman v, Piggie Park
Enterprises, 390 U.S. 400 (1968)).

The elements of a § 2000a claim mirror those of a § 1981 claim, and courts regularly
apply the same analysis when deciding claims made under either section. See Taylor v. Ahold,
2017 WL 377935, at *1 (E.D. Va. Jan. 23, 2017) (“To establish a prima facie case of Title II
public accommodation [plaintiff] must show that she: (1) is a member of a protected class; (2)
attempted to exercise the right to full benefits and enjoyment of a place of public
accommodation; (3) was denied those benefits and enjoyment; and (4) was treated less favorably
than similarly situated persons who are not members of the protected class.”); Goode v. Waffle
House, Inc., 2006 WL 8438442, at *8 (E.D.N.C. Aug. 28, 2006) (granting defendant’s motion
for summary judgment as to his § 2000a claims for the same reasons that it granted summary
judgment as to his § 1981 claims, because “the elements of a claim §2000a essentially mirror
those [under] §1981, and the parties have not distinguished their arguments for these two
claims”); Sherman, 317 F. Supp. 2d at 616 (finding that plaintiff's § 2000a claims fail, citing the
same reasons that his § 1981 claims fail).

Indeed, Defendants arguments as to Plaintiff's § 2000a claim echo those made as to
Plaintiff’s § 1981 claim, and the sole issue remains whether Defendants denied Plaintiff “full and

equal enjoyment” of the hotel on the basis of his race. The Court reiterates its conclusions as to

17
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 18 of 27 PagelD# 421

Plaintiff's § 1981 claims, and holds that Plaintiff's § 2000a claims also survive for similar
reasons. Plaintiff has plausibly alleged that Defendants denied him full and equal enjoyment of
the hotel in violation of § 2000a, when the hotel’s security guard accosted him in the hotel lobby,
singled him out on the basis of his race and repeatedly questioned him, demanding that he
provide identification to prove that he belonged in that space.

Defendant Hilton cites to Bobbitt by Bobbitt in support of its argument that an
establishment must actually deny a plaintiff access to its facility as opposed to merely treat him
with “discourteous conduct.” (Hilton Mem. at 18.) However, this case considered two separate
§ 2000a claims by African-American patrons of the same restaurant, only the first of which
Hilton cites. Bobbitt by Bobbitt, 19 F. Supp. 2d at 514. The court dismissed the first claim
because the plaintiffs could not show more than mismanagement and “discourteous conduct” by
the restaurant. /d. at 518. They were able to order a meal, receive it and eat it without any other
substantial disruption in their dining experience. Jd. However, the second set of plaintiffs also
received and ate their food, but the court upheld their claim because they had alleged that the
restaurant forced them to prepay for their meal, thereby excepting them from the restaurant’s
normal payment policy. Jd. at 522. The court concluded that when a place of public
accommodation singles out an individual on the basis of their race, and treats them differently
under their “normal practices,” this violates the individual’s right to the “full and equal
enjoyment of the goods, services, facilities, privileges, advantages, and accommodations” of that
establishment.” Jd. at 522. In so finding, the court presented a more expansive view of the
protections provided by § 2000a, as the Court likewise does here. Accordingly, Bobbitt by

Bobbitt offers no support to Defendants on this issue.

18
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 19 of 27 PagelD# 422

ii, Hilton and HRIP’s Arguments as to Injunctive Relief Also Fail.

Both Hilton and HRIP contend that the Court should dismiss Plaintiff's § 2000a claims
under either 12(b)(1) or 12(b)(6), because Plaintiff fails to plead facts establishing that he has
standing to support injunctive relief. (HRIP Mem. at 7-8; Hilton Mem. at 14.) Specifically, both
argue that Plaintiff has failed to allege “a real and immediate threat that he will be wronged
again.” (Hilton Mem. at 15.)

“[F Jederal injunctive relief is an extreme remedy,” Simmons v. Poe, 47 F.3d 1370, 1382
(4th Cir. 1995), and thus an injunction will not issue unless Plaintiff shows a right to relief.
Hoepfl v. Bariow, 906 F. Supp. 317, 320 (E.D. Va. 1995). As part of establishing a clear right to
relief, Plaintiff must first meet the requirements of standing to bring his suit. Jd To meet the
minimum constitutional requirements for standing, a plaintiff must establish three elements: (1)
that the plaintiff has sustained an injury in fact; (2) that the injury is traceable to the defendants’
actions; and (3) that the injury likely can be redressed by a favorable judicial decision. Friends
of the Earth, Inc. v. Gaston Copper Recycling Corp., 629 F.3d 387, 396 (4th Cir. 2011) (citing
Lujan, 504 U.S. at 560-61). Relevant here, to demonstrate an injury in fact, a plaintiff must
suffer an invasion of a legally-protected interest that is concrete and particularized, as well as
being actual or imminent. Gaston Copper Recycling Corp., 629 F.3d at 396 (citing Lujan, 504
U.S. at 560); McBurney v. Cuccinelli, 616 F.3d 393, 410 (4th Cir. 2010).

Where, as here, a plaintiff seeks injunctive relief, a plaintiff must allege that there is a
“real and immediate threat” that he will be wronged again. Bryant v. Cheney, 924 F.2d 525, 529
(4th Cir. 1991); see also City of Los Angeles v. Lyons, 461 U.S. 95, 101-03 (1983) (equitable
remedy unavailable absent showing of irreparable injury, which requires sufficient likelihood

that plaintiff will again be wronged in a similar way); Godbey v. Iredell Mem'l Hosp., Inc., 2013

19
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 20 of 27 PagelD# 423

WL 4494708, at *4 (W.D.N.C. Aug. 19, 2013) (explaining that to obtain injunctive relief “[a}
plaintiff must . . . allege a future encounter with the defendant that is likely to lead to a similar
violation of some protected right”).

In making this determination, the Court will consider whether Plaintiff has alleged facts
to show: (1) an intent to return to the hotel, and (2) a sufficient likelihood of facing a similar
harm again upon return. At the pleading stage, a plaintiff must only allege a plausible plan to
return to the establishment, rather than specific dates for a future return. Nanni v. Aberdeen
Marketplace, Inc., 878 F.3d 447, 455-56 (4th Cir. 2017). The Court has previously considered
several guiding factors in considering plaintiff's alleged intent to return to a place of public
accommodation including “(1) the proximity of defendant’s business to plaintiff's residence, (2)
the plaintiff's past patronage of defendant's business, (3) the definitiveness of plaintiff's plans to
return, and (4) the plaintiff's frequency of travel near defendant.” Williams v. Lapomarda, 2020
WL 3643466, at *6 (E.D. Va. July 6, 2020) (quoting Daniels v. Arcade, L.P., 477 F. App'x 125
(4th Cir. 2012) (using the four-factor test outlined in Daniels as guideposts in assessing this
issue); see also Payne y. Chapel Hill North Properties, LLC, 947 F. Supp. 2d 567, 573 (M.D.
N.C. 2013) (considering the same factors). Courts in this district have applied the same test to
claims involving hotels. See Nat’! Alliance for Accessibility, Inc. v. Triad Hospitality Corp.,
2012 WL 996661, at *15 (M.D.N.C. Mar. 23, 2012); Ingram v. Conway Foods, Inc., 2016 WL
4061115, at *4 (D. S.C. July 29, 2016).

The application of these factors weighs slightly in favor of a finding of intent to return.
Plaintiff alleges that he regularly stays at Hilton properties for his work, and that he maintains a
Hilton Honors membership. (Compl. § 11.) When visiting Richmond, Virginia, he chose to stay

at the Hilton Downtown Richmond “over other local options because it was a Hilton franchise

20
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 21 of 27 PagelD# 424

hotel.” (Compl. 4 12.) From these facts, the Court can infer that whenever Plaintiff returns to
Richmond, he would likely choose to stay at the Hilton Downtown Richmond. Further, the fact
that Plaintiff has traveled to Richmond before for work indicates a likelihood that he will return
to the city again in the future. Additionally, Plaintiff has alleged a policy and custom of
discriminatory profiling, thereby sufficiently alleging a likelihood of facing similar harm upon
return. Thus, Plaintiff has alleged facts sufficient to support a claim for injunctive relief at this
stage.

For these reasons, the Court denies Red Coats’, HRIP’s and Hilton’s Motions to Dismiss
as to Count IT.

C. Count III: Violation of Va. Code § 8.01-42.1

In Count III of his Complaint, Plaintiff asserts that Defendants, motivated by racial
animosity, subjected Plaintiff to acts of intimidation and harassment in violation of Va. Code
§ 8.01-42.1. (Compl. §§ 59-66.) Defendants contend that the Court should dismiss Count III,
because Plaintiff fails to allege that Defendants committed a hate crime against Plaintiff. (Red
Coats Mem. at 6-7; HRIP Mem. at 8-10.) Specifically, he does not assert any conduct or
statement by Defendants that rises to the level of harassment or intimidation necessary to
constitute a hate crime under Virginia law. (Red Coats Mem. at 6-7; HRIP Mem. at 8-10; Hilton
Mem. at 20.)

Va. Code § 8.01-42.1(A) states in relevant part:

An action for injunctive relief or civil damages, or both, shall lie for any person

who is subjected to acts of (i) intimidation or harassment, (ii) violence directed

against his person, or (iii) vandalism directed against his real or personal property,

where such acts are motivated by racial . . . animosity.

Va. Code Ann. § 8.01-42.1(A). Courts have issued limited judicial interpretation of this statute,

and few courts have provided further elaboration of the statute or specific standards to follow.

21
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 22 of 27 PagelD# 425

Sines v. Kessler, 324 F. Supp. 3d 765, 800 (W.D. Va. 2018). However, courts have found the
elements of the statute satisfied when defendants attacked plaintiffs, Frazier v. Cooke, No. 4:17-
CV-54, 2017 WL 5560864, at *7 (E.D. Va. Nov. 17, 2017), and when a defendant’s employee
harassed plaintiff based on racial animus, used a racial slur and implied that African-Americans
only entered the store to steal, Berry v. Target Corp., 214 F. Supp. 3d 530, 535 (E.D. Va. 2016).

In Johnson v. Hugo's Skateway, the court upheld a jury’s finding of liability under this
statute when the plaintiff, Johnson, the sole black patron of a roller-skating rink, became the
target of the owner’s harassment. 974 F.2d 1408, 1412-15 (4th Cir. 1992). At some point during
Johnson’s visit, the manager of the rink told Johnson that he needed to come to the rink’s back
office, giving no explanation as to why. /d. at 1411. When Johnson refused, the owner called
the police. Jd. The court concluded that “a jury might reasonably have determined that the acts
of sending the manager to intimidate Johnson and calling the sheriff to request Johnson’s
removal from the rink constituted ‘acts of intimidation or harassment’ under Va. Code Ann.

§ 8.01-42.1(A).” Jd. at 1413. Thus, while this statute clearly covers conduct such as physical
violence and the use of racial slurs, it also covers quieter acts of discrimination such as the ones
described in Johnson, when a jury could determine that they rise to the level of intimidation or
harassment contemplated by this statute.

Against this backdrop, the Court finds plausible that Defendants’ alleged acts could rise
to the level prohibited by the statute. First, Plaintiff represented the only African-American
guest in the hotel lobby, and the only guest that the hotel questioned. (Compl. f{ 15-17.)
Assuming Plaintiff was equally situated in all other respects aside from his race to those white
individuals also in the lobby, the Court can infer that racial animosity motivated the security

guard’s questions. Second, a security officer and agent of hotel “accosted” Plaintiff and asked

22
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 23 of 27 PagelD# 426

him “repeatedly” about whether he belonged there. (Compl. ff 15-16, 41-43.) Plaintiff's
allegation that Defendant John Doe “accosted” him connotes a level of aggression that nudges
his allegations past mere speech and into the possibility that they constituted acts of intimidation
and harassment. As in Johnson, a reasonable person might determine that singling out the only
black patron in an establishment and requiring him to perform certain acts without any other
explanation than his identity as an African-American, constituted acts of intimidation or
harassment under this statute.

Defendant HRIP raises the argument that the Court should not interpret this statute to
prohibit disfavored speech, as doing so would violate the Defendants’ First Amendment rights.
(HRIP Mem. at 10.) However, states can ban “‘true threat[s]’” or ‘statements where the speaker
means to communicate a serious expression of intent to commit an act of unlawful violence to a
particular individual.’” Salim v. Dahlberg, 170 F. Supp. 897, 913 (E.D. Va. 2016) (quoting
Virginia v. Black, 538 U.S. 343, 359 (2003)). The speaker need not intend to carry out the threat,
as this prohibition “protects individuals from the fear of violence” and “the possibility that the
threatened violence will occur.” Black, 538 U.S. at 359-60. Indeed, “[t]he Supreme Court has
characterized ‘intimidation in the constitutionally proscribable word [as] a type of true threat,’”
and therefore as unprotected by the First Amendment. Salim, 170 F. Supp. at 913. In assessing
whether speech rises to this level, the Court considers such factors as the “defendant’s body
language ... [and] the volume and tone of [the] defendant’s voice.” Id. at 912.

Plaintiff’s allegation that Defendant Red Coats through its agent John Doe “accosted”
him suggests a level of “intimidation” contemplated by the concept of “true threats.” Again,
facts uncovered in discovery and a further assessment of John Doe’s conduct during his

encounter with Plaintiff may undermine this theory, but at this stage the Court finds plausible

23
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 24 of 27 PagelD# 427

that Defendants’ alleged acts could rise to the level of a “true threat,” and consequently receive
no protection under the First Amendment.

For these reasons, the Court denies Red Coats, HRIP and Hilton’s Motions to Dismiss as
to Plaintiff's claim in Count III.

D. Hilton’s Argument as to Timeliness of Service

In its Motion to Dismiss, Hilton argues that the Court should dismiss the action against
Hilton under Rule 12(b)(5), because Plaintiff did not timely serve the Complaint on Hilton.
(Hilton Mem. at 31.) Specifically, Plaintiff filed the Complaint on February 28, 2020, but did
not serve Hilton until September 1, 2020, well past the 90-day limit required by Rule 4(m).
(Hilton Mem. at 24.) Plaintiff responds, arguing that the Court should extend the deadline
required by the Federal Rules ex post facto because a compelling reason exists to do so. (PI.’s
Hilton Resp. at 14.) Plaintiff explains that counsel for both parties discussed waiver of service
with Hilton’s original counsel, but that in the course of serving the other defendants, its counsel
neglected to send the appropriate waiver of service form for Hilton. (Pl. Hilton Resp. at 15.)
Instead, Plaintiff sent a waiver of service form for HRIP in an email that copied both counsel for
HRIP and counsel for Hilton. (Pl. Hilton Resp. at 15.) Plaintiff mistakenly believed it had
served Hilton and waited for Hilton to file either an answer or motion to dismiss. (Pl. Hilton
Resp. at 15.) When the other defendants filed their motions, Plaintiff realized his mistake and
executed service of process on Hilton on September 1, 2020. (PI. Hilton Resp. at 15.) Hilton’s
counsel formally appeared as counsel of record and entered an appearance on Hilton’s behalf to
request an extension of time to file a responsive pleading. (Pl. Hilton Resp. at 15-16.) However,
this counsel later filed a motion for leave to withdraw as counsel, and the present attorneys filed

Hilton’s current Motion to Dismiss. (Pl. Hilton Resp. at 16.)

24
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 25 of 27 PagelD# 428

Ruel 12(b)(5) permits a defendant to challenge the sufficiency of service of process. Fed.
R. Civ. P. 12(b)(5). “Once challenged, the burden of establishing the validity of service under
Federal Rule of Civil Procedure 4 shifts to the plaintiff.” Sanyal v. Toyota Motor Corp., 2014
WL 4925842, at *1 (E.D. Va. Sept. 30, 2014) (citing O’Meara v. Waters, 464 F. Supp. 2d 474,
476 (D. Md. 2006)). Additionally, Rule 12(b)(5) provides the appropriate vehicle for a claim of
untimely service. Fuller v. Aliff, 2014 WL 12918937, at *3 (E.D. Va. Apr. 16, 2014). In turn,
the Rule 12(b)(5) analysis relies on the same principles that govern Rule 4. Jd. (citing 5B
Charles Allen Wright & Arthur R. Miller, Federal Practice and Procedure § 1353 (3d ed. 2004)).
More specifically, Rule 4(m) controls the time for service of process, and provides in relevant
part:

If a defendant is not served within 90 days after the complaint is filed, the court—

on motion or on its own after notice to the plaintiff—must dismiss the action

without prejudice against that defendant or order that service be made within a

specified time. But if the plaintiff shows good cause for the failure, the court must

extend the time for service for an appropriate period.
Fed. R. Civ. P. 4(m). Accordingly, Rule 4(m) makes “unambiguously clear” that even if a
plaintiff fails to serve process within 90 days, the Court must extend the time for service of
process if the plaintiff can show good cause for the failure. Robinson v. GDC, Inc., 193 F. Supp.

3d 577, 580 (E.D. Va. 2016). Moreover, even absent a showing of good cause, the Court may, in

its discretion, extend the time for service of process.” Id. at 583.

 

2 The Court notes the debate in the caselaw regarding whether the Court must make a
finding of good cause before extending the time to serve process. See generally, Robinson, 193
F. Supp. 3d at 581-82. Specifically, the Fourth Circuit held in Mendez v. Elliot that “if the
complaint is not served within [90] days after it is filed, the complaint must be dismissed absent
a showing of good cause.” 45 F.3d 75, 78 (4th Cir. 1995). However, the 2015 revisions to Rule
4(m) make plain that the trial court has discretion to extend the time to serve process, even
without a showing of good cause. Robinson, 193 F. Supp. 3d at 584.

25
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 26 of 27 PagelD# 429

When making a good cause determination, courts will examine several relevant factors.
Id. (citing Madden v. Texas, 498 U.S. 1301, 1305 (1991)). Those factors include: (i) the
possibility of prejudice to the defendant, (ii) the length of the delay and its impact on the
proceedings, (iii) the reason(s) for the delay and whether the delay was within the plaintiff's
control, (iv) whether the plaintiff sought an extension before the deadline, (v) the plaintiff's good
faith, (vi) the plaintiff's pro se status, (vii) any prejudice to the plaintiff, such as by operation of
statutes of limitation that may bar refiling, and (viii) whether time has previously been extended.
Id. (citing Kurka v. lowa Cty., 628 F.3d 953, 959 (8th Cir. 2010); Newby v. Enron Corp., 284 F.
App’x 146, 149-51 (5th Cir. 2008); Carter v. Keystone, 278 F. App’x 141, 142 (3d Cir. 2008),
Melton v. Wiley, 262 F. App’x 921, 924 (11th Cir. 2008)).

Here, the Court finds that good cause warrants extending the service deadline, because
the relevant factors weigh in Plaintiffs favor. First, the delay has not prejudiced Hilton. When
Plaintiff served Hilton, the Court had not yet made any rulings in this case. Moreover, Hilton
has not alleged any prejudice to its ability to litigate this case, including its ability to
meaningfully participate in discovery. With respect to the remaining factors, the Court observes
that Plaintiff engaged in good faith discussions with Hilton’s former counsel as to waiver of
service and intended to complete this process but for a misunderstanding among its own counsel
in actually delivering the waiver of service form to Hilton. Hilton’s former counsel appeared to
consent to the late service when it entered an appearance after being served and requested more
time to file its answer. (Consent Motion for Extension of Responsive Pleading Deadline (ECF
No. 29).) Accordingly, the Court will not dismiss the Complaint as to Hilton based on the delay

in service.

26
Case 3:20-cv-00145-DJN Document 45 Filed 12/04/20 Page 27 of 27 PagelD# 430

IV. CONCLUSION
For the reasons set forth above, the Court DENIES Red Coats’ Motion to Dismiss (ECF
No. 10), HRIP’s Motion to Dismiss (ECF No. 19) and Hilton’s Motion to Dismiss (ECF No. 33).
An appropriate order will issue.
Let the Clerk file a copy of this Memorandum Opinion electronically and notify all
counsel of record.
/s/

David J. Novak —
United States District Judge

 

Richmond, Virginia
Date: December 4, 2020

 

Zh
